UNPUBLISHED

UNITED STATES COURT OF APPEALS

FOR THE FOURTH CIRCUIT

UNITED STATES OF AMERICA,
Plaintiff-Appellee,

v.

JUAN FRANCISCO CARRANZA-CARREON,
                                                                      No. 97-4050
a/k/a Juan F. Carranza, a/k/a Juan
Carrion, a/k/a Juan F. Carranza-
Carreon, a/k/a Juan Francisco
Carranza,
Defendant-Appellant.

Appeal from the United States District Court
for the Western District of Virginia, at Roanoke.
Samuel G. Wilson, Chief District Judge.
(CR-96-69)

Submitted: June 23, 1998

Decided: August 31, 1998

Before NIEMEYER and HAMILTON, Circuit Judges, and
HALL, Senior Circuit Judge.

_________________________________________________________________

Affirmed by unpublished per curiam opinion.

_________________________________________________________________

COUNSEL

James Thomas Ward, Galax, Virginia, for Appellant. Robert P.
Crouch, Jr., United States Attorney, Kenneth M. Sorenson, Assistant
United States Attorney, Roanoke, Virginia, for Appellee.

_________________________________________________________________
Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).

_________________________________________________________________

OPINION

PER CURIAM:

Juan Carranza-Carreon pled guilty below to unlawful reentry into
the United States after deportation, in violation of 8 U.S.C.A.
§ 1326(b)(2) (West Supp. 1998). He was sentenced to fifty-seven
months imprisonment, to be followed by four years of supervised
release. We affirm his conviction and sentence.

In 1992, Carranza-Carreon, a native of Mexico, was living in Vir-
ginia as a legal permanent resident. That year, he was convicted of
malicious wounding of his wife. The Immigration and Naturalization
Service found Carranza-Carreon deportable as an aggravated felon,
and deported him on June 24, 1993. He returned to the United States
within a month. Carranza-Carreon was located, arrested, and charged
in a one-count indictment with reentering the United States after
being deported.

At sentencing Carranza-Carreon argued that he was entitled to a
downward departure because the victim in the malicious wounding
was his wife, who now states that he did not hurt her. On appeal,
counsel for Carranza-Carreon has filed a brief in accordance with
Anders v. California, 386 U.S. 738 (1967), asserting this error but
concluding that there are no meritorious grounds for appeal.
Carranza-Carreon was informed of his right to file a supplemental
brief but has not done so.

Counsel asserts that the district court erred in refusing to depart
downward from the prescribed sentence computed under the sentenc-
ing guidelines. He argues that, because of the unique circumstances
of Carranza-Carreon's case, a downward departure was justified
under U.S. Sentencing Guidelines Manual§ 5K2.0, p.s. (1995).
Carranza-Carreon cites to the fact that he is the sole support of his
wife and children, and that his family, all American citizens, may
have to leave the country to be together and allow for that support.

                    2
A district court's decision not to depart downward cannot be
appealed unless the district court erroneously believes it lacks author-
ity to do so. United States v. Bayerle, 898 F.2d 28, 30-31 (4th Cir.
1990). Under USSG § 5H1.6, p.s. (1995), "[f]amily ties and responsi-
bilities . . . are not ordinarily relevant in determining whether a sen-
tence should be outside the applicable guideline range." Thus, a
downward departure based on family ties is appropriate only on a
finding that such ties are extraordinary. The district court clearly rec-
ognized its authority to depart, but found it inappropriate to do so. See
United States v. Wilson, 114 F.3d 429, 434 (4th Cir. 1997) (citing
numerous cases holding different family circumstances not extraordi-
nary). Therefore, this claim lacks merit.

As required by Anders, we have independently reviewed the entire
record in this case and find no reversible error. We therefore affirm
Carranza-Carreon's conviction and sentence. This court requires that
counsel inform his client in writing of his right to petition the
Supreme Court of the United States for further review. If the client
requests that a petition be filed, but counsel believes such a petition
would be frivolous, then counsel may move in this court for leave to
withdraw from representation. Counsel's motion must state that a
copy thereof was served on the client.

We dispense with oral argument because the facts and legal conten-
tions are adequately presented in the materials before the court and
oral argument would not aid the decisional process.

AFFIRMED

                    3